Citation Nr: 1011263	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  09-03 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to death benefits.  


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to 
February 1953.  The appellant is the Veteran's widow.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2007 administrative decision in which the RO 
denied entitlement to death benefits.  In May 2008, the 
appellant filed a notice of disagreement (NOD).  A statement 
of the case (SOC) was issued in December 2008, and the 
appellant filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in January 2009.  A 
supplemental SOC (SSOC) was issued in June 2009.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  After living together for many years, the appellant and 
the Veteran were ceremonially married on August [redacted], 2005.

3.  The Veteran died on April [redacted], 2006.

4.  The evidence does not support a finding that the Veteran 
and the appellant entered into a valid marriage before August 
[redacted], 2005. 


CONCLUSION OF LAW

The criteria for death benefits are not met.  38 U.S.C.A. 
§§ 101, 103, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.1, 3.50, 3.52, 3.54, 3.159, 3.205 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

With regard to the duties to notify and assist, VA is not 
required to provide assistance to a claimant if, as in this 
case, "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  38 U.S.C.A. § 
5103A.  Circumstances in which VA will refrain from or 
discontinue providing assistance in obtaining evidence 
include, but are not limited to, the claimant's ineligibility 
for the benefit sought because of lack of qualifying service, 
lack of veteran status, or other lack of legal eligibility.  
38 C.F.R. § 3.159(d).  The record clearly shows that the 
appellant is ineligible for the benefit sought because of the 
lack of legal eligibility.  Therefore, no further duty to 
notify and assist is required by VA.  Hence, the case is 
ready for adjudication.

The Board also points out that the Veteran is represented by 
an attorney.  Representation by counsel does not alleviate 
VA's obligation to provide compliant notice; however, that 
representation is a factor that must be considered when 
determining whether that appellant has been prejudiced by any 
notice error.  Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  VA communications to the claimant and his or her 
counsel, the claimant's actions and communications to VA, and 
the counsel's actions and communications to VA will signal 
whether, under the circumstances of each case, it has been 
demonstrated that the appellant had a meaningful opportunity 
to participate effectively in the processing of his or her 
claim.  Id.  

Here, the appellant's attorney argues that VA has not 
complied with 38 U.S.C.A. 103(a) and that the appellant has a 
"deemed valid marriage" for a period of more than one year.  
The appellant's attorney cites to relevant statutes, 
regulations, case law, and opinions of VA's General Counsel.  
It is evident that the appellant has actual knowledge, 
through her attorney, regarding what the evidence must show 
to substantiate her claim.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Criteria

For the purpose of administering veterans' benefits, the term 
"surviving spouse" of a veteran means a person of the 
opposite sex who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death, except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse; and who has not remarried or 
(in cases not involving remarriage) has not since the death 
of the veteran, and after September 19, 1962, lived with 
another person and held himself or herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50.  

A surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation (DIC) if the marriage 
to the Veteran occurred before or during his or her service 
or, if married to him or her after his or her separation from 
service, before the applicable dates: one year or more prior 
to the Veteran's death (death pension); one year or more 
(compensation, DIC); for any period of time if a child was 
born of the marriage, or was born to them before the marriage 
(death pension, compensation, DIC); before the expiration of 
15 years after the termination of the period of service in 
which the injury or disease causing the death of the veteran 
was incurred or aggravated (compensation, DIC); or February 
1, 1965 (death pension for Veteran's who served during the 
Korean conflict).  38 C.F.R. § 3.54.  

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the right to 
benefits accrued.  See 38 C.F.R. § 3.1(j).  A marriage that 
is otherwise invalid under state law may be 'deemed valid' 
for VA purposes if certain requirements are met.  See 38 
U.S.C.A. § 103(a); 38 C.F.R. §§ 3.52, 3.205(c), as 
interpreted by VAOPGCPREC 58-91 (June 17, 1991), published at 
56 Fed. Reg. 50,151 (1991).  In its opinion, the VA General 
Counsel held that 38 U.S.C.A. § 103(a), in part, provides 
that where it is established that a claimant for gratuitous 
veterans' death benefits entered into a marriage with a 
veteran without knowledge of the existence of a legal 
impediment to that marriage, and thereafter cohabited with 
the veteran for one year or more immediately preceding the 
veteran's death, such marriage will be deemed to be valid.  
The requirement of a marriage ceremony by a jurisdiction that 
does not recognize common law marriage constitutes a 'legal 
impediment' to such a marriage for purposes of that section.  
VAOPGCPREC 58-91 (June 17, 1991).  In Colon v. Brown, 9 Vet. 
App. 104 (1996), the United States Court of Appeals for 
Veterans Claims (Court) determined that in cases where there 
is an impediment to entering into a common law marriage, if 
the appellant was unaware of the impediment, then an 
otherwise invalid common law marriage could be deemed valid.

The appellant may prove common law marriage through 
affidavits or certified statements of one or both of the 
parties to the marriage setting forth all the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
married, and whether they were generally accepted as such in 
the communities in which they lived.  38 C.F.R. § 
3.205(a)(6).

III.  Analysis

The appellant seeks DIC benefits as the Veteran's surviving 
spouse.  The Veteran and appellant were ceremonially married 
on August [redacted], 2005 and cohabitated for approximately 30 years 
prior to their marriage.  See marriage certificate; statement 
from appellant dated December 17, 2008.  The Veteran died on 
April [redacted], 2006.  See death certificate.  The Veteran's 
marriage to the appellant confirms that she is the surviving 
spouse of the Veteran; however, the appellant's marriage does 
not meet the basic eligibility requirements necessary to 
establish entitlement to death benefits.  

Based on the marriage certificate, the Veteran and the 
appellant were not married, ceremonially, for one year prior 
to his death, and were not married prior to February 1, 1965 
or before the expiration of 15 years after the Veteran 
separated from service.  They also did not have any children 
together.  However, the appellant argues that she and the                  
Veteran had a valid marriage prior to August [redacted], 2005.  

The appellant concedes that the state she and the Veteran 
resided in, New Jersey, does not recognize common law 
marriage contracted after November 30, 1939.  See January 
2009 VA Form 9; see also N.J. STAT. ANN. § 37:1-10 (West 
2002).  Thus, to establish the appellant's basic eligibility 
for death benefits her union with the Veteran must meet the 
requirements set forth in 38 C.F.R. § 3.205(a)(6): (1) an 
agreement between the parties to be husband and wife at the 
beginning of their cohabitation, (2) cohabitation, (3) 
holding themselves out as married, and (4) generally accepted 
as such in the communities in which they lived.  She must 
also submit a signed statement that she had no knowledge of 
the impediment to the marriage.  38 C.F.R. § 3.205(c).

The Board finds that in this case, the requirements of 
section 3.205(c) are not met.  The couple cohabitated before 
they were ceremonially married on August [redacted], 2005.  However, 
it does not appear that they held themselves out to be 
married during that time.  

Statements from physicians and friends indicate a 
relationship between the appellant and the Veteran, but not 
that they actually held themselves out to be married prior to 
August [redacted], 2005.  In an April 2008 statement, a physician 
recounted that the appellant was a "companion" to the 
Veteran for 29 years and "[a]lthough they were not married 
for most of that time, they were always a couple who depended 
on one another."  Another physician indicated that the 
appellant was the Veteran's "primary care giver."  While 
friends indicate that the appellant and the Veteran "lived 
as husband and wife," this does not necessarily mean that 
they presented themselves as a married couple, as opposed to 
living together under one roof while in a relationship for 
many years.  

The appellant's own statements to VA also do not indicate 
that she and the Veteran held themselves out as married prior 
to August [redacted], 2005.  In a December 2008 letter, the appellant 
wrote that she and the Veteran "were together for thirty or 
more years."  She noted that "[f]rom appearances to 
neighbors and the general public, we lived together as a 
married couple, which we never tried to dispel the image."  
The appellant's statement suggest that others may have viewed 
the appellant and the Veteran as married; however, this was 
not as a result of the couple holding themselves out as 
married.  In this case, the appellant relayed that she and 
the Veteran never tried to dispel the image that they were 
married.  Taking no action to dispel others' beliefs of a 
marriage is wholly different than actively holding oneselves 
out as a married couple.    

It is also not shown that the appellant did not know that a 
legal impediment existed that prevented their marriage from 
being valid.  While the appellant has recently relayed that 
she had no knowledge of the legality or illegality of the 
common law arrangement she maintained with the Veteran for 
many years, their actions indicate otherwise.  

During the early 1990's, VA was notified that the Veteran and 
his previous wife had divorced; thus an overpayment was 
created because the Veteran was being paid as having a 
dependent.  By the appellant's account, at that point in 
time, they thought they had a valid marriage, yet the Veteran 
made no attempt to add the appellant as a dependent for 
purposes of his VA compensation.  After the Veteran received 
a total disability rating in 2005, he did submit a 
declaration of status of dependents.  On that form, he 
indicated that he and the appellant were married on August 
[redacted], 2005.  This report from the Veteran would not be 
consistent with him believing that he had entered into a 
marriage with the appellant prior to August [redacted], 2005.  

The Board also finds it important to note that the Veteran 
and appellant did have a ceremonial marriage in August 2005.  
Having a ceremonial marriage would haven been unnecessary  
if, as the appellant now asserts, they believed they had a 
valid-albeit, common law-marriage prior to the ceremony.  
In her December 2008 letter, the appellant reported that as 
they had lived together for so many years, they wanted to 
formalize the relationship that had always existed so they 
decided to marry.  Again, if they believed their marriage was 
valid, formalization of the relationship would not be 
necessary.  

For the above-noted reasons, the Board finds a deemed valid 
marriage, entered into prior to August [redacted], 2005, is not 
shown.  

As the appellant was ceremonially married to the Veteran for 
less than one year, their  common law marriage was not 
recognized in the state in which they resided, and a deemed 
valid marriage is not shown, the appellant does not meet the 
basic eligibility requirements for death benefits.

As a final point, the Board acknowledges that the appellant 
spent many years in a relationship with the Veteran, and 
sympathizes with her situation.  However, the governing legal 
authority is clear and specific, and the Board is bound  by 
such authority. 


ORDER

As the appellant does not meet basic eligibility 
requirements, the claim for death benefits is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


